I concur in the judgment sustaining the demurrer, granting the motion and dismissing the action. I am of the opinion, however, that, in addition to the right to decline a nomination expressly granted by the statutes, a candidate has an implied right to dictate to the auditor on which ticket his name shall appear, without declining the nomination, such right to be exercised at any time before the ballots are printed. If the candidate neither declines the nomination nor elects upon which ticket his name shall be placed the auditor, having no right to elect, should omit the candidate's name from each ticket. *Page 707